Filed pursuant to Rule 424(b)(3)Registration No. 333-207537 PROSPECTUS SUPPLEMENT NO. 3 (to Prospectus dated April 5, 2016) ATLAS GROWTH PARTNERS, L.P. Common Units Representing Limited Partner Interests Minimum Offering: 100,000 Class A Common Units and Class T Common Units Maximum Offering: 100,000,000 Class A Common Units and Class T Common Units Warrants to Purchase Post-Listing Common Units Representing Limited Partner Interests Distribution Reinvestment Plan: up to 21,505,376 Class A Common Units Post-Listing Common Units Underlying the Warrants and to be Issued Upon Automatic Conversion of Class A and Class T Common Units This prospectus supplement is being filed to update and supplement information contained in the prospectus dated April 5, 2016 under the heading “Compensation” and with information contained in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2016, filed with the Securities and Exchange Commission on August 8, 2016. This prospectus supplement updates and supplements the information in the prospectus and is not complete without, and may not be delivered or utilized except in combination with, the prospectus, including any other amendments or supplements thereto. This prospectus supplement should be read in conjunction with the prospectus and if there is any inconsistency between the information in the prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Investing in our common units involves a high degree of risk. Before subscribing for common units you should carefully read the discussion of material risks of investing in our common units in “Suitability Standards” on page iii and in “Risk Factors” on page 28 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 8, 2016 PROSPECTUS UPDATES
